DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response Applicant’s amendment filed on October 30, 2020. 
Claims 1 and 11 have been amended. 
Claims 2-3 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pgs. 8-10, filed October 30, 2020, with respect to Claims 1-2 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has provided a Declaration stating that there was a translation error, and the term “driving force” should have read “actuating force”. Applicant has overcome the rejection by amending claim 1 to recite subject matter that is described in the specification, and has canceled claim 2.
Applicant’s arguments, see Pgs. 11-16, filed October 30, 2020, with respect to Claims 1-2, and 4-11 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has canceled claim 2. Regarding claim 1, Applicant argues that Herranz and Hahn fails to disclose the center of gravity of the annular slip ring being offset from the circle center. Herranz discloses the circle center being the rotational axis 31 and the weight of the X-ray source being larger than the detector in Col. 8. However, Herranz fails to disclose the center of gravity being offset from the circle center and fails to disclose the X-ray generator and 
Allowable Subject Matter
Claims 1, and 4-11 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Herranz (U.S. 8,340,245) and Hahn (U.S. 7,863,574).
Regarding claim 1:
Herranz discloses a low-angle self-swinging type computed tomography apparatus, comprising: 
an X-ray generator (Fig. 2, #36) configured to emit X-rays towards an object to be inspected; 
a data acquisition sub-system (Fig. 2, #46) configured to collect signals of the X-rays passing through the object for inspection; 
a slip ring (Fig. 2, #32) connected to a support (Fig. 1, 34) to rotate about an axis (Fig. 1, 31) at a circle center (Fig. 1, 31) of the annular slip ring, wherein the X-ray generator (Fig. 2, #36) and the data acquisition sub-system (Fig. 2, #46) are arranged on the slip ring (Fig. 2, #32) and located opposite to each other with respect to the circle center of the slip ring (Fig. 2, X-ray source #36 and sub-system #46 are located on opposite sides of each other), 
an electrical driving system  (Col. 9, lines 14-17) connected to the slip ring,
wherein the slip ring is configured to be actuated by a small driving force from the electrical driving system (Col. 9, lines 63-67, drive motor is not large) to reciprocate in a swinging way (Col. 7, lines 32-35, swinging back and forth motion) with the X-ray generator and 
Hahn teaches a slip ring comprising an annular slip ring (Fig. 1B, #114), wherein the X-ray generator (Fig. 1B, #140) and the data acquisition sub-system (Fig. 1B, #145) are arranged on a circumference of the annular slip ring (Fig. 1B, generator and detector are arranged on slip ring) and located opposite to each other with respect to a center of the annular slip ring (Fig 1B, generator and detector are located opposite each other).
However, Herranz and Hahn fail to disclose wherein a center of gravity of the annular slip ring is offset with respect to the circle center of the annular slip ring such that the slip ring, after actuation by the electrical driving system, moves responsive to a force of gravity and reciprocates in an irregular angular velocity and constant amplitude of a single pendular reciprocating motion.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 4-11 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884